116 F.3d 482
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cameron ALLSTOT, Plaintiff-Appellant,v.Thomas EDWARDS, in his personal, and representative capacityas Chief of Police for the Town of Coulee Dam;Town of Coulee Dam, a municipalcorporation, Defendants-Appellees.
No. 96-35164.
United States Court of Appeals, Ninth Circuit.
June 13, 1997.

Appeal from the United States District Court for the Eastern District of Washington, No. CV-94-0295-FLV;  Fred L. Van Sickle, District Judge, Presiding.
Before:  REAVLEY**, PREGERSON and THOMPSON, Circuit Judges.


1
ORDER*


2
The court has carefully reviewed the record, the parties' briefs and has heard oral argument.  The plaintiff/appellant has failed to establish any Constitutional deprivation supporting his civil rights claims under 42 U.S.C. § 1983.  The district court's judgment filed January 26, 1996 is AFFIRMED.



**
 The Hon.  Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit rule 36-3